 
Summary of Loan Agreement Entered into by and between Shenzhen BAK Battery Co.,
Ltd. (“the Company”) and Longgang Branch, Shenzhen Development Bank Co., Ltd
(the “Creditor”) on March 9th, 2009


Main contents:
Ø
Contract number: Shenfa Longgang Daizi 20090309001;

Ø
Main Contract: Comprehensive Credit Facility Agreement;

Ø
Main Contract number: Shenfa Longgang Zongzi 20081203001;

Ø
Loan principal: RMB20 million;

Ø
Loan term: from March 9th, 2009 to March 9th , 2010;

Ø
Floating interest rate: Interest rate of loan shall be the benchmark rate
announced by the People’s Bank of China, and be adjusted every 3 months;

 
n
Interest accrued and settled per month, interest settlement day is the 20th day
of each month;

 
n
Penalty interest rate for delayed repayment: current interest rate plus 50%
* current interest rate;

 
n
Penalty interest rate for embezzlement of loan proceeds: current interest rate
*1;

Ø
Purpose of the loan is to provide working capital for the Company;

Ø
If any of the following occurs, the Creditor is entitled to demand prepayment of
loan principal and interest before maturity and cancel all loans unprovided ;

n
The Company terminates operation or is stopped from operation;

n
The Company provides untrue documents or hide important  financial information
about its operation;

n
The Company intentionally evades bank debts by way of related party transaction
or other means;

n
The Company uses loan proceeds for purposes other than what is agreed without
the consent of the Creditor;

n
Occurrence of other instances which endangers or may endanger the  safety of the
loan provided by the Creditor;



Headlines of the articles omitted:
Ø
Interest clearing of the loan

Ø
Payment of the loan

Ø
Rights and obligation of the Company

Ø
Rights and obligations of the Creditor

Ø
Disputation settlement and Validity

Ø
Fees

Ø
Breach of contract penalties

Ø
Announcement and Guaranty of the Company

Ø
Others

Ø
Text

 
 
 

--------------------------------------------------------------------------------

 

